

116 S2998 IS: Tax Payment Clarification Act
U.S. Senate
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2998IN THE SENATE OF THE UNITED STATESDecember 9, 2019Mr. Braun (for himself, Ms. Sinema, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to clarify that payment of taxes on deferred foreign
			 income in installments shall not prevent credit or refund of overpayments
			 or increase estimated taxes.
	
 1.Short titleThis Act may be cited as the Tax Payment Clarification Act. 2.Installments not to prevent credit or refund of overpayments or increase estimated taxes (a)In generalSection 965(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (7)Installments not to prevent credit or refund of overpayments or increase estimated taxesIf an election is made under paragraph (1) to pay the net tax liability under this section in installments—
 (A)no installment of such net tax liability shall— (i)in the case of a request for credit or refund, be taken into account as a liability for purposes of determining whether an overpayment exists for purposes of section 6402 before the date on which such installment is due, or
 (ii)for purposes of sections 6425, 6654, and 6655, be treated as a tax imposed by section 1, section 11, or subchapter L of chapter 1, and
 (B)the first sentence of section 6403 shall not apply with respect to any such installment.. (b)Limitation on payment of interestIn the case of the portion of any overpayment which exists by reason of the application of section 965(h)(7) of the Internal Revenue Code of 1986 (as added by this section)—
 (1)if credit or refund of such portion is made on or before the date which is 45 days after the date of the enactment of this Act, no interest shall be allowed or paid under section 6611 of such Code with respect to such portion; and
 (2)if credit or refund of such portion is made after the date which is 45 days after the date of the enactment of this Act, no interest shall be allowed or paid under section 6611 of such Code with respect to such portion for any period before the date of the enactment of this Act.
 (c)Effective dateThe amendment made by subsection (a) shall take effect as if included in section 14103 of Public Law 115–97.